Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s cancellation of claims 15-20. 

Response to Applicant Argument
In view of the amendment filed on 02/22/2022, cancelling the rejected claims 15-20, the application is in condition for allowance

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention of claims 1-14. Accordingly, the independent claims 1 and 11 are allowed. The dependent claims 2-10 and 12-14 are allowed for depending on the allowed independent claims 1 and 11 respectively. 

Regarding the independent claim 1, 
The prior art shows various limitations of the claimed invention but the entire invention as claimed is not anticipated. Toshiharu Narasaki (JP-H0647554-U) shows a swing bar door guard, a latch bar, a body, first and second bumpers, a first and a second opening, top and bottom surfaces. But, the prior art of record, including Toshiharu Narasaki (JP-H0647554-U), does not disclose the applicants’ claimed structural design and fails to meet the intended interaction of the limitations as claimed “a first and a 

Although the prior art of record, Kristian W. Yates (US 20120223535 A1), Morgan Sussman (US-20160362911-A1), Wlodzimiers Fidali (US-20080150299-A1), Katsuji Okuda (JP-2001090419-A), DAIHATSU MOTOR CO., LTD. (JP-4994308-B2), (JP-H0716879-U), (JP-H0683878-U), James Badia (US-20100156121-A1), Wlodzimiers Fidali (US-D643278-S), Shih-Ming HWANG (US-20150097381-A1) disclose a swing bar door guard, a latch bar, a body, first and second bumpers, an opening, and a top and bottom surfaces.

But the prior art of record, including Kristian W. Yates (US 20120223535 A1), Morgan Sussman (US-20160362911-A1), Wlodzimiers Fidali (US-20080150299-A1), Katsuji Okuda (JP-2001090419-A), DAIHATSU MOTOR CO., LTD. (JP-4994308-B2), (JP-H0716879-U), (JP-H0683878-U), James Badia (US-20100156121-A1), Wlodzimiers Fidali (US-D643278-S), Shih-Ming HWANG (US-20150097381-A1) do not teach or fairly suggest the swing bar door guard as claimed in the independent claim 1 of the instant application. Specifically, the prior art fails to teach “a first and a second opening each extending through the body and opening to the top and bottom surfaces and first bumper and second bumper extending through the first and second openings”.

The examiner can find no motivation to modify the body of the latch bar and its bar members, the openings, and the bumpers of Toshiharu Narasaki (JP-H0647554-U), Kristian W. Yates (US 20120223535 A1), Morgan Sussman (US-20160362911-A1), Wlodzimiers Fidali (US-20080150299-A1), Katsuji Okuda (JP-2001090419-A), DAIHATSU MOTOR CO., LTD. (JP-4994308-B2), (JP-H0716879-U), (JP-H0683878-U), James Badia (US-20100156121-A1), Wlodzimiers Fidali (US-D643278-S), Shih-Ming HWANG (US-20150097381-A1) Without employing improper hindsight reasoning and without destroying the intended structure of their devices. 

Claims 2-10 are allowed due to depending on an allowable independent claim 1.

Regarding the independent claim 11,
The prior art shows various limitations of the claimed invention but the entire invention as claimed is not anticipated. Toshiharu Narasaki (JP-H0647554-U) shows a swing bar door guard, a latch bar with parallel bar members, first and second bumpers, a first and a second opening, top and bottom surfaces, and a protrusion. But, the prior art of record, including Toshiharu Narasaki (JP-H0647554-U), does not disclose the applicants’ claimed structural design and fails to meet the intended interaction of the limitations as claimed “an opening extending through each parallel bar member and respective protrusion and opening to the top and bottom surfaces” and “a pair of bumpers configured to extend through a respective on of the openings”, as claimed in the invention.

Although the prior art of record, Kristian W. Yates (US 20120223535 A1), Morgan Sussman (US-20160362911-A1), Wlodzimiers Fidali (US-20080150299-A1), Katsuji Okuda (JP-2001090419-A), DAIHATSU MOTOR CO., LTD. (JP-4994308-B2), (JP-H0716879-U), (JP-H0683878-U), James Badia (US-20100156121-A1), Wlodzimiers Fidali (US-D643278-S), Shih-Ming HWANG (US-20150097381-A1) disclose a swing bar door guard, a latch bar, bar members, first and second bumpers, a first and a second opening, top and bottom surfaces, and a protrusion.

Kristian W. Yates (US 20120223535 A1), Morgan Sussman (US-20160362911-A1), Wlodzimiers Fidali (US-20080150299-A1), Katsuji Okuda (JP-2001090419-A), DAIHATSU MOTOR CO., LTD. (JP-4994308-B2), (JP-H0716879-U), (JP-H0683878-U), James Badia (US-20100156121-A1), Wlodzimiers Fidali (US-D643278-S), Shih-Ming HWANG (US-20150097381-A1) do not teach or fairly suggest the latch unit as claimed in the independent claim 11 of the instant application. Specifically, the prior art fails to teach “an opening extending through each parallel bar member and respective protrusion and opening to the top and bottom surfaces” and “a pair of bumpers configured to extend through a respective on of the openings”.

The examiner can find no motivation to modify the body of the latch bar and its bar membrs, the openings, and the bumpers of Toshiharu Narasaki (JP-H0647554-U), Kristian W. Yates (US 20120223535 A1), Morgan Sussman (US-20160362911-A1), Wlodzimiers Fidali (US-20080150299-A1), Katsuji Okuda (JP-2001090419-A), DAIHATSU MOTOR CO., LTD. (JP-4994308-B2), (JP-H0716879-U), (JP-H0683878-U), James Badia (US-20100156121-A1), Wlodzimiers Fidali (US-D643278-S), Shih-Ming HWANG (US-20150097381-A1) without employing improper hindsight reasoning and without destroying the intended structure of their devices. 

Claims 12-14 are allowed due to depending on an allowable independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement on Reason for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Trevor G. Chen (US-4062578-A) teaches a door safety latch that permits partial opening of the door including a resilient plastic detent.

Nobuyuki Kuramochi (US-6343818-B1) teaches a door guard that permits locking a door in a predetermined half-open position, the invention includes a rubber pad.


Alan B. Kingsbury (US-20180163445-A1) teaches a security latch for securing a swing bar that can be prevented from releasing the arm when engaged therewith.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675